Case 2:14-cv-01855-GW-GJS Document 130 Filed 08/10/20 Page 1 of 9 Page ID #:6288

                                                                             JS-6
   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    DONALD M. LUSNAK, on behalf              Case No. CV 14-1855-GW-GJSx
        of himself and all others similarly
  12    situated,                                ORDER AND FINAL JUDGMENT
                                                 GRANTING FINAL APPROVAL OF
  13                    Plaintiff,               CLASS SETTLEMENT
  14    v.                                       Judge: Hon. George Wu
  15    BANK OF AMERICA, N.A.; and
        DOES 1 through 10, inclusive,
  16
                        Defendant.
  17
  18
  19         This matter came before the Court for hearing on August 10, 2020, pursuant
  20   to the Court’s Preliminary Approval Order dated January 30, 2020 (Dkt. No. 117),
  21   and on the motion (“Motion”) for final approval of the Class Action Settlement
  22   Agreement and Release, dated December 27, 2019 entered into by the Parties (the
  23   “Settlement Agreement”), as well as Settlement Class Counsel’s motion for an
  24   award of attorneys’ fees and expenses and for a Plaintiff service award (“Fee
  25   Motion”). Due and adequate notice having been given to the Settlement Class
  26   Members of the proposed Settlement and the pending motions, as directed by the
  27   Court’s Preliminary Approval Order, and upon consideration of all papers filed and
  28   proceedings had herein, and good cause appearing, IT IS HEREBY ORDERED,

                                               -1-
Case 2:14-cv-01855-GW-GJS Document 130 Filed 08/10/20 Page 2 of 9 Page ID #:6289



   1   ADJUDGED AND DECREED as follows:
   2         1.    Capitalized terms not otherwise defined herein have the meanings set
   3   forth in the Settlement Agreement.
   4         2.    This Court has subject matter jurisdiction over this matter pursuant to
   5   28 U.S.C. § 1332(d), and has personal jurisdiction over the Parties and the
   6   Settlement Class Members. Venue is proper in this District.
   7         3.    The “Settlement Class” for purposes of this Final Order and Judgment
   8   means:
   9         All mortgage loan customers of Bank of America—including any
  10         customers whose loans were originated by Bank of America, whose
  11         loans Bank of America later acquired an ownership interest in, or
  12         whose loans Bank of America serviced—whose mortgage loan is for
  13         a one- to four-family residence located in California, and who paid
  14         Bank of America money in advance for payment of taxes and
  15         assessments on the property, for insurance, or for other purposes
  16         relating to the property, and did not receive at least 2 percent simple
  17         interest per annum on the amounts so held by Bank of America from
  18         July 1, 2008 to December 31, 2018. “Bank of America” as used in this
  19         definition includes Bank of America Corp., Bank of America, N.A.,
  20         and their subsidiaries or predecessors. Excluded from the Settlement
  21         Class will be those persons who submitted a timely and valid Request
  22         for Exclusion in accordance with the procedures set forth in the
  23         Settlement Agreement and in this Court’s Preliminary Approval Order.
  24         4.    The Court finds that the notice provisions set forth under the Class
  25   Action Fairness Act, 28 U.S.C. § 1715, were complied with in this matter.
  26         5.    The Court finds that the Notice program for disseminating notice to the
  27   Settlement Class, provided for in the Settlement Agreement and previously
  28   approved and directed by the Court, has been implemented by the Settlement

                                               -2-
Case 2:14-cv-01855-GW-GJS Document 130 Filed 08/10/20 Page 3 of 9 Page ID #:6290



   1   Administrator and the Parties. The Court finds that such Notice program, including
   2   the approved forms of notice: (a) constituted the best notice that is practicable under
   3   the circumstances; (b) included direct individual notice to all Settlement Class
   4   Members who could be identified through reasonable effort; (c) constituted notice
   5   that was reasonably calculated, under the circumstances, to apprise Settlement
   6   Class Members of the nature of the Lawsuit, the definition of the Settlement Class
   7   certified, the class claims and issues, the opportunity to enter an appearance through
   8   an attorney if the member so desires; the opportunity, the time, and manner for
   9   requesting exclusion from the Settlement Class, and the binding effect of a class
  10   judgment; (d) constituted due, adequate and sufficient notice to all persons entitled
  11   to notice; and (e) met all applicable requirements of Federal Rule of Civil
  12   Procedure 23, due process under the U.S. Constitution, and any other applicable
  13   law.
  14          6.    The Court hereby finds that all Settlement Class Members and all persons
  15   who fall within the definition of the Settlement Class have been adequately provided
  16   with an opportunity to exclude themselves from the Settlement Class by submitting a
  17   Request for Exclusion in conformance with the terms of the Settlement Agreement and
  18   this Court’s Preliminary Approval Order. All persons who submitted timely and valid
  19   Requests for Exclusion are not bound by this Final Order and Judgment. A list of those
  20   persons who submitted timely and valid Requests for Exclusion is attached as
  21   Attachment 1 to the Supplemental Declaration of Cameron R. Azari, Esq. on
  22   Implementation of Settlement Notice Plan, on file in this case at Dkt. No. 126-1. All
  23   other persons who fall within the definition of the Settlement Class are Settlement Class
  24   Members and part of the Settlement Class, and shall be bound by this Final Order and
  25   Judgment and the Settlement Agreement.
  26          7.    The Court reaffirms that this Lawsuit is properly maintained as a class
  27   action, for settlement purposes only, pursuant to Federal Rules of Civil Procedure
  28   23(a) and 23(b)(3).

                                                  -3-
Case 2:14-cv-01855-GW-GJS Document 130 Filed 08/10/20 Page 4 of 9 Page ID #:6291



   1         8.     The Court finds that, for settlement purposes, the Settlement Class, as
   2   defined above, meets the requirements for class certification under Federal Rules of
   3   Civil Procedure 23(a) and 23(b)(3)— namely, that (1) the Settlement Class
   4   Members are sufficiently numerous such that joinder is impracticable; (2) there are
   5   common questions of law and fact; (3) Plaintiff’s claims are typical of those of the
   6   Settlement Class Members; (4) Plaintiff and Class Counsel have adequately
   7   represented, and will continue to adequately represent, the interests of the
   8   Settlement Class Members; and (5) for purposes of settlement, the Settlement Class
   9   meets the predominance and superiority requirements of Rule 23(b)(3).
  10         9.     The Court reaffirms its appointment of Plaintiff Donald M. Lusnak as
  11   Settlement Class Representative to represent the Settlement Class, and reaffirms its
  12   appointment of Settlement Class Counsel to represent the Settlement Class.
  13         10.     The Court finds that the Settlement Agreement warrants final
  14   approval pursuant to Rule 23(e)(2) because, the Court finds, the Settlement
  15   Agreement is fair, reasonable, and adequate and is in the best interest of the
  16   Settlement Class, after weighing the relevant considerations. First, the Court finds
  17   that Plaintiff and Settlement Class Counsel have adequately represented the
  18   Settlement Class, and will continue to do so through settlement implementation.
  19   Second, the proposed Settlement Agreement was reached as a result of arms-length
  20   negotiations through an experienced mediator, Eric Green of Resolutions LLC, and
  21   comes after years of litigation, significant discovery, and full briefing on class
  22   certification. Third, the Court finds that the relief proposed to be provided for the
  23   Settlement Class is fair, reasonable, and adequate, taking into account: (i) the costs,
  24   risks, and delay of trial and appeal; (ii) the effectiveness of the proposed method of
  25   distributing relief to the Settlement Class, which, under the Settlement Agreement,
  26   will occur via direct distribution without the need for Settlement Class Members to
  27   submit claims; and (iii) the terms of the requested award of attorneys’ fees and
  28   costs. Fourth, the Court finds that the Settlement Agreement treats Settlement

                                                 -4-
Case 2:14-cv-01855-GW-GJS Document 130 Filed 08/10/20 Page 5 of 9 Page ID #:6292



   1   Class Members equitably relative to each other. Under the terms of the Settlement
   2   Agreement, Settlement Class Members will be sent a settlement payment, which
   3   will be based on the unpaid escrow interest each of them is allegedly owed.
   4   Specifically, each Settlement Class Member will receive a minimum payment of
   5   $5.00, plus a portion of remaining settlement payment funds (after payment of
   6   attorney’s fees and costs, service award, and notice and administration costs) in
   7   amounts directly proportionate to the alleged unpaid escrow interest for their loan.
   8         11.    In granting final approval of the Settlement Agreement, the Court has
   9   also considered the factors that courts in this Circuit consider in evaluating
  10   proposed class settlements—which overlap considerably with the factors to be
  11   considered under Rule 23(e)(2)—including the strength of Plaintiff’s case; the risk,
  12   expense, complexity, and likely duration of further litigation; the risk of
  13   maintaining class action status throughout the trial; the amount offered in the
  14   settlement; the extent of discovery completed and the stage of the proceedings; the
  15   experience and views of counsel; the lack of any objection from any governmental
  16   participant following notice pursuant to 28 U.S.C. § 1715; and the reaction of the
  17   class members to the proposed settlement. See Churchill Village LLC v. General
  18   Electric Corp., 361 F.3d 566, 575 (9th Cir. 2004). With respect to the reaction of
  19   the class members, the Court notes direct notice was sent to the Settlement Class,
  20   there were no objections submitted to the Settlement, and only 25 requests for
  21   exclusion from the Settlement Class were submitted.
  22         12.    The Motion is hereby GRANTED, and the Settlement Agreement and
  23   its terms are hereby found to be and APPROVED as fair, reasonable, and adequate
  24   and in the best interest of the Settlement Class. The Parties and Settlement
  25   Administrator are directed to consummate and implement the Settlement
  26   Agreement in accordance with its terms, including distributing settlement payments
  27   to the Settlement Class Members and other disbursements from the Settlement
  28   Consideration as provided by the Settlement Agreement.

                                                 -5-
Case 2:14-cv-01855-GW-GJS Document 130 Filed 08/10/20 Page 6 of 9 Page ID #:6293



   1         13.    The Lawsuit is hereby dismissed with prejudice and without costs to
   2   any Party, other than as specified in the Settlement Agreement, this Final Order and
   3   Judgment, and any order(s) by this Court regarding Settlement Class Counsel’s
   4   motion for attorneys’ fees, expenses, and service award.
   5         14.    In consideration of the benefits provided under the Settlement
   6   Agreement, and for other good and valuable consideration set forth in the
   7   Settlement Agreement, each of the Settlement Class Members and Releasing Parties
   8   shall, by operation of this Final Order and Judgment, have fully, finally, and forever
   9   released, relinquished, acquitted, and discharged all Released Claims against all
  10   Released Parties in accordance with Section 3.8 of the Settlement, the terms of
  11   which section are incorporated herein by reference. The terms of the Settlement
  12   Agreement, which are incorporated by reference into this Order, shall have res
  13   judicata and other preclusive effects as to the Released Claims as against the
  14   Released Parties. The Released Parties may file the Settlement Agreement and/or
  15   this Order in any other litigation to support a defense or counterclaim based on
  16   principles of res judicata, collateral estoppel, release, good-faith settlement,
  17   judgment bar or reduction, or any similar defense or counterclaim.
  18         15.    All Settlement Class Members and Releasing Parties have covenanted
  19   not to sue any Released Party with respect to any Released Claim and shall be
  20   permanently barred and enjoined from instituting, commencing, prosecuting,
  21   continuing, or asserting any Released Claim against any Released Party. This
  22   permanent bar and injunction is necessary to protect and effectuate the Settlement
  23   Agreement and this Order, and this Court’s authority to effectuate the Settlement,
  24   and is ordered in aid of this Court’s jurisdiction and to protect its judgments.
  25   Notwithstanding the foregoing, nothing in this Order and judgment shall preclude
  26   an action to enforce the terms of the Settlement Agreement.
  27         16.    Pursuant to the terms of the Settlement Agreement, Plaintiff,
  28   Settlement Class Counsel, Bank of America, and Bank of America’s Counsel have,

                                                 -6-
Case 2:14-cv-01855-GW-GJS Document 130 Filed 08/10/20 Page 7 of 9 Page ID #:6294



   1   and shall be deemed to have, released each other from any and all Claims relating
   2   in any way to any Party or counsel’s conduct in this Lawsuit, including but not
   3   limited to any Claims of abuse of process, malicious prosecution, or any other
   4   claims arising out of the institution, prosecution, assertion or resolution of this
   5   Lawsuit, including Claims for attorneys’ fees, costs of suit, or sanctions of any kind
   6   except as otherwise expressly set forth in Section 3.7 of the Settlement Agreement.
   7         17.    This Final Judgment and Order is the final, appealable judgment in the
   8   Lawsuit as to all Released Claims.
   9         18.    Without affecting the finality of this Final Order and Judgment in any
  10   way, this Court retains jurisdiction over (a) implementation of the Settlement
  11   Agreement and the terms of the Settlement Agreement; (b) Settlement Class
  12   Counsel’s motion for attorneys’ fees, expenses, and service award; (c) distribution
  13   of the Settlement Consideration, Settlement Class Counsel attorneys’ fees and
  14   expenses, and any Plaintiff service award; and (d) all other proceedings related to
  15   the implementation, interpretation, validity, administration, consummation, and
  16   enforcement of the terms of the Settlement Agreement. The time to appeal from
  17   this Final Order and Judgment shall commence upon its entry.
  18         19.    In the event that the Settlement Agreement Effective Date does not
  19   occur, this Final Order and Judgment shall be rendered null and void and shall be
  20   vacated, nunc pro tunc, except insofar as expressly provided to the contrary in the
  21   Settlement Agreement, and without prejudice to the status quo ante rights of
  22   Plaintiff, Settlement Class Members, and Bank of America.
  23         20.    This Final Order and Judgment, the Preliminary Approval Order, the
  24   Settlement Agreement, and all negotiations, statements, agreements, and
  25   proceedings relating to the Settlement Agreement, and any matters arising in
  26   connection with settlement negotiations, proceedings, or agreements shall not
  27   constitute, be described as, construed as, offered or received against Bank of
  28   America or the other Released Parties as evidence or an admission of: (a) the truth

                                                 -7-
Case 2:14-cv-01855-GW-GJS Document 130 Filed 08/10/20 Page 8 of 9 Page ID #:6295



   1   of any fact alleged by Plaintiff in the Lawsuit; (b) any liability, negligence, fault, or
   2   wrongdoing of Bank of America or the Released Parties; or (c) that this Lawsuit or
   3   any other action may be properly certified as a class action for litigation, non-
   4   settlement purposes.
   5         21.     The Fee Motion is also hereby GRANTED. The Court APPROVES:
   6   (a) payment to Settlement Class Counsel of attorneys’ fees and expenses in the total
   7   amount of $8,750,000.00 (consisting of $8,511,043.66 in attorneys’ fees, plus
   8   $238,956.34 in reimbursement of litigation expenses); and (b) payment of a service
   9   award in the amount $10,000.00 to Plaintiff, to compensate him for his
  10   commitment and effort on behalf of the Settlement Class, with such attorneys’ fees,
  11   expenses, and service award to be paid from the $35 million common Settlement
  12   Consideration pursuant to the terms of the Settlement Agreement.
  13         22.     The Court finds that the fee requested by Settlement Class Counsel is
  14   reasonable and appropriate under applicable standards and justified by the
  15   circumstances of this case. The Court finds that the fee requested is reasonable
  16   under the percentage-of-the-fund approach and under a lodestar-multiplier cross-
  17   check. In re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1296 (9th
  18   Cir. 1994); Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1050 & n.5 (9th Cir. 2002).
  19         23.     With respect to Settlement Class Counsel’s request for reimbursement
  20   of their litigation expenses, the Court finds that the expenses incurred are
  21   reasonable and should be reimbursed. Staton v. Boeing Co., 327 F.3d 938, 974 (9th
  22   Cir. 2003).
  23         24.     With respect to the requested service award for Plaintiff, the Court
  24   finds that such an award is appropriate, Staton, 327 F.3d at 977; Rodriguez v. West
  25   Publ’g Corp., 563 F.3d 948, 958 (9th Cir. 2009), and that the amount requested is
  26   within the range regularly awarded by Ninth Circuit courts and justified by the
  27   circumstances in this case.
  28         25.     The Court also notes that no Settlement Class Member objected to the

                                                  -8-
Case 2:14-cv-01855-GW-GJS Document 130 Filed 08/10/20 Page 9 of 9 Page ID #:6296



   1   Settlement or to the requested attorneys’ fees, expenses, or service awards—the
   2   amounts of which were included in the class notice.
   3         26.    Pursuant to Rule 54, the Court finds that there is no just reason for
   4   delay and expressly directs this Final Order and Judgment and immediate entry by
   5   the Clerk of the Court.
   6
   7
   8   IT IS SO ORDERED.
   9   DATED: August 10, 2020
  10                                                  ________________________
  11                                                  Hon. George H. Wu
                                                      United States District Judge
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                -9-
